Citation Nr: 1048132	
Decision Date: 12/28/10    Archive Date: 01/03/11

DOCKET NO.  08-25 125	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for chronic lymphocytic 
leukemia (CLL) with anemia and bladder problems, to include as 
due to undiagnosed illness. 

2.  Entitlement to service connection for a skin condition, to 
include as due to undiagnosed illness. 

3.  Entitlement to service connection for a prostate condition, 
to include as due to undiagnosed illness. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

N. J. Nardone, Associate Counsel 
INTRODUCTION

The Veteran served on active duty from February 1973 to January 
1992.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a January 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) that, in pertinent 
part, denied the Veteran's claims for service connection for CLL 
with anemia and bladder problems, a skin condition, and a 
prostate condition.

In the August 2008 VA Form 9, the Veteran requested a Central 
Office hearing before a member of the Board in Washington D.C.  
However, a July 2010 report of contact indicates that a member of 
the Hearing Branch at the Board spoke with the Veteran and the 
Veteran informed her that he would be unable to attend such a 
hearing.  The Veteran further stated that he wanted to have his 
representative provide testimony on his behalf.  The Board notes 
that a November 2010 Informal Hearing Presentation from the 
Veteran's representative is of record.

The issues of entitlement to service connection for CLL with 
anemia and bladder problems and a prostate condition are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the Veteran if further action is 
required on his part.


FINDINGS OF FACT

1.  The Veteran had service in the Southwest Asia theater of 
operations during the Persian Gulf War.

2.  There is no competent evidence showing the Veteran currently 
suffers from a skin condition.


CONCLUSION OF LAW

The criteria for establishing service connection for a skin 
condition have not been met.  38 U.S.C.A. §§ 1110, 1117, 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.317 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2008)) 
redefined VA's duty to assist the appellant in the development of 
a claim.  VA regulations for the implementation of the VCAA were 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2010).

The notice requirements of the VCAA require VA to notify the 
Veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary information 
or evidence, if any, the claimant is to provide; and what subset 
of the necessary information or evidence, if any, the VA will 
attempt to obtain.  38 C.F.R. § 3.159(b) (2010).  The 
requirements apply to all five elements of a service connection 
claim: veteran status, existence of a disability, a connection 
between the Veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency of 
original jurisdiction (in this case, the RO).  Id; see also 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, 
insufficiency in the timing or content of VCAA notice is harmless 
if the errors are not prejudicial to the claimant.  Conway v. 
Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice 
errors are reviewed under a prejudicial error rule).

In a June 2007 letter, issued prior to the rating decision on 
appeal, the RO provided notice to the Veteran regarding what 
information and evidence is needed to substantiate a claim for 
service connection, as well as what information and evidence must 
be submitted by the Veteran and what information and evidence 
will be obtained by VA.  This letter also advised the Veteran of 
how the VA determines a disability rating and assigns an 
effective date, and the type of evidence which impacts such. 

The record also reflects that VA has made reasonable efforts to 
obtain relevant records adequately identified by the appellant.  
Specifically, the information and evidence that have been 
associated with the claims file include the service treatment 
records and VA treatment reports.

As discussed above, the VCAA provisions have been considered and 
complied with.  The appellant was notified and aware of the 
evidence needed to substantiate this claim, the avenues through 
which he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  The Veteran has been provided with a meaningful 
opportunity to participate in the claims process.  Any error in 
the sequence of events or content of the notice is not shown to 
have affected the essential fairness of the adjudication or to 
cause injury to the claimant.  Therefore, any such error is 
harmless and does not prohibit consideration of this matter on 
the merits.  See Conway, supra; Dingess, supra; see also ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all the evidence in the appellant's claims 
file.  Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the appellant or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what evidence 
is needed to substantiate the claim and what the evidence in the 
claims file shows, or fails to show, with respect to the claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of 
continuity of symptomatology from the time of service until the 
present is required where the chronicity of a condition 
manifested during service either has not been established or 
might reasonably be questioned.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be granted 
for any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there must 
be medical evidence of a current disability; medical evidence, or 
in certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and competent evidence of 
a nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); 
see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. 
West, 12 Vet App. 341, 346 (1999).

Also, under 38 C.F.R. § 3.317, a Persian Gulf veteran who 
exhibits objective indications of a qualifying chronic disability 
may be service-connected, provided that such disability became 
manifest either during active military, naval, or air service in 
the Southwest Asia theater of operations during the Persian Gulf 
War, or to a degree of 10 percent or more not later than December 
31, 2011, and by history, physical examination, and laboratory 
tests cannot be attributed to any known clinical diagnosis.  A 
"qualifying chronic disability" has been defined to mean a 
chronic disability resulting from any of the following (or any 
combination of the following): (1) an undiagnosed illness; (2) 
medically unexplained chronic multisymptom illnesses that are 
defined by a cluster of signs or symptoms (specifically chronic 
fatigue syndrome, fibromyalgia, irritable bowel syndrome, or any 
other illness the Secretary determines meets the criteria of a 
medically unexplained chronic multisymptom illnesses); or (3) any 
diagnosed illness that the Secretary determines warrants a 
presumption of service connection.  38 C.F.R. § 3.317(a)(2)(i).

"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence perceptible 
to an examining physician, and other, non-medical indicators that 
are capable of independent verification.  38 C.F.R. § 
3.317(a)(3).  Disabilities that have existed for 6 months or more 
and disabilities that exhibit intermittent episodes of 
improvement and worsening over a 6-month period will be 
considered chronic.  38 C.F.R. § 3.317(a)(4).  The 6-month period 
of chronicity is measured from the earliest date on which the 
pertinent evidence establishes that the signs or symptoms of the 
disability first became manifest.  Id.

The evidence establishes that the Veteran served in Southwest 
Asia during the requisite time period.  He argues that he has a 
skin condition which is related to active service, to include as 
being due to undiagnosed illness due to environmental exposures 
there.

Turning to the evidence, the service treatment records are 
negative for complaints, findings, or treatment of any skin 
condition.  Upon clinical evaluation during the September 1991 
separation examination, his skin was noted as normal.

VA treatment records dated in 2007 reveal no complaints or 
treatment for any skin condition, and general health evaluations 
noted he had no rash or lesions on his skin.  The Veteran has 
provided no argument concerning the current presence of a skin 
disorder.

Congress has specifically limited entitlement to service 
connection for disease or injury incurred or aggravated in 
service to cases where such incidents have resulted in 
disability.  See 38 U.S.C.A. §§ 1110, 1131.  When the competent 
evidence does not establish the disability for which service 
connection is sought, there can be no valid claim for service 
connection for that disability.  See Gilpin v. West, 155 F.3d 
1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  In the instant case, the claim for service connection 
for a skin condition must be denied because the first essential 
criterion for a grant of service connection, evidence of a 
current disability upon which to predicate a grant of service 
connection, has not been met.  Specifically, the current medical 
evidence fails to reflect any skin condition.  

Thus, in the absence of competent evidence of a current skin 
condition, the claim for service connection must be denied.  

As a final matter, the Board notes that the Veteran was not 
scheduled for a VA examination with regard to his claim for 
service connection for a skin condition.  However, the current 
medical evidence does not show that the Veteran suffers from a 
skin condition, nor has the Veteran indicated that he has 
symptoms of a current skin condition.  As such, a VA examination 
is not required. 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 
20 Vet. App. 79 (2006).  

In reaching the conclusion above the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, as 
the preponderance of the evidence is against the appellant's 
claim for service connection for a skin condition, to include as 
due to undiagnosed illness, that doctrine is not applicable 
regarding such claim.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Service connection for a skin condition, to include as due to 
undiagnosed illness, is denied.


REMAND

After a review of the record, the Board observes that further 
development is required prior to adjudicating the Veteran's 
claims for service connection for a prostate condition and CLL 
with anemia and bladder problems.  

The Veteran contends that his claimed conditions are related to 
environmental exposures during his service in Southwest Asia 
during the Persian Gulf War.  

With respect to the claim for service connection for CLL with 
anemia and bladder problems, the Board notes that service 
treatment records reflect a December 1985 medical examination 
wherein the examiner noted that the Veteran had mild anemia with 
a presumptive iron deficiency.  The service treatment records are 
negative for further remarks pertaining to anemia or any iron 
deficiency.  VA treatment records show that the Veteran was 
diagnosed with CLL in April 2007.  He was also assessed with 
anemia.  An April 2007 treatment note indicates that CLL is 
associated with autoimmune hemolytic anemia.  

In light of the above, the Board finds that a VA examination 
should be provided to obtain an opinion as to the possible 
relationship of CLL with anemia and bladder problems to active 
service, including the finding of mild anemia which occurred 
therein.  See 38 C.F.R. § 3.159(c)(4) (2010); see also McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).

With regard to the claim for a prostate condition, the Board 
notes that the Veteran's service treatment records are negative 
for complaints, findings, or treatment of any prostate condition.  
Upon clinical evaluation during the September 1991 separation 
examination, the examiner noted that the prostate was without 
masses or tenderness.  VA treatment records show that in May 
2007, a cystoscopy revealed lateral lobe hypertrophy of the 
prostate.  A follow-up cystoscopy performed in June 2007 also 
found enlarged lateral lobe hypertrophy.  However, no underlying 
diagnosis referable to the prostate was indicated.  The evidence 
of record contains no further complaints, findings, diagnoses, or 
treatment with regards to the prostate.

As the evidence reflects objective evidence of an enlarged 
prostate, the Board is of the opinion that a VA examination is 
needed to determine whether these findings represent a diagnosed 
condition or an undiagnosed illness, and whether such condition 
is possibility related to his military service. 

Since the Board has determined that an examination is necessary 
in the instant case, the Veteran is hereby informed that 38 
C.F.R. § 3.326(a) (2010) provides that individuals for whom 
examinations have been authorized and scheduled are required to 
report for such examinations.  The provisions of 38 C.F.R. § 
3.655 (2010) address the consequences of a veteran's failure to 
attend scheduled medical examinations.  That regulation provides 
that, when entitlement to a benefit cannot be established or 
confirmed without a current VA examination and a claimant, 
without "good cause," fails to report for such examination 
scheduled in conjunction with an original claim, the claim will 
be decided based on the evidence of record.

Relevant ongoing medical records should also be requested.  
38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 
Vet. App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the material 
could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide the names and 
addresses of all medical care providers who 
treated him for a prostate condition and CLL 
with anemia and bladder problems since 
discharge from service.  After securing the 
necessary release, the RO/AMC should obtain 
any records identified which are not 
duplicates of those already contained in the 
claims file.  In addition, obtain relevant VA 
treatment record from the Hampton VA Medical 
Center dating since June 2007.

2.  Schedule the Veteran for a VA lymphatic 
examination by a physician to determine the 
nature of the Veteran's CLL with anemia and 
bladder problems, and to obtain an opinion as 
to whether any such disease is possibly 
related to service.  The claims file must be 
provided to and be reviewed by the examiner 
in conjunction with the examination.  Any 
tests or studies deemed necessary should be 
conducted, including laboratory testing, and 
the results should be reported in detail.

Following review of the claims file and 
examination of the Veteran, the examiner 
should opine as to whether it is more likely, 
less likely, or at least as likely as not (50 
percent probability or greater) that any 
current CLL with anemia and bladder problems 
arose during service or is otherwise related 
to any incident of service, including the 
anemia noted therein or environmental 
exposures in Persian Gulf.

A complete rationale for all opinions 
expressed should be provided.

3.  Schedule the Veteran for a VA urology 
examination by a physician to determine the 
nature of the prostate problems, and to 
obtain an opinion as to whether any prostate 
condition identified is possibly related to 
service.  The claims file must be provided to 
and be reviewed by the examiner in 
conjunction with the examination.  Any tests 
or studies deemed necessary should be 
conducted, including laboratory testing, and 
the results should be reported in detail.

Following review of the claims file and 
examination of the Veteran, the examiner 
should indicate whether the Veteran has any 
diagnosed disorder of the prostate.  If so, 
the examiner should opine as to whether it is 
more likely, less likely, or at least as 
likely as not (50 percent probability or 
greater) that any diagnosed prostate disorder 
arose during service or is otherwise related 
to any incident of service, including 
environmental exposures in the Persian Gulf.  
If no diagnosed prostate disorder is 
identified, the examiner should indicate 
whether there are objective signs and 
symptoms of a prostate disability.  If so, 
the examiner should indicate whether such 
represents an undiagnosed illness, and 
whether the disorder is related to service in 
the Persian Gulf.

4.  Following the completion of the above, 
the RO/AMC should review the evidence and 
determine whether the Veteran's claims may be 
granted.  If not, he and his representative 
should be furnished an appropriate 
supplemental statement of the case and be 
provided an opportunity to respond.

Thereafter, the case should be returned to the Board for further 
appellate consideration, if in order.  The Board intimates no 
opinion as to the ultimate outcome of this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


